DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  Although Murphy (U.S. Pub. 2013/0277113) discloses a water retort apparatus comprising: a sample test cell, a heating element configured to heat the sample test cell, a condenser in fluidic communication with the sample test cell, a sight glass in fluidic communication with the condenser, and a controller configured to estimate a volume of water in the sight glass, Murphy does not disclose that the test cell is heated to a temperature between about 212° F and about 400° F.  Rather, Murphy discloses that the test cell is heated to a temperature of between 860° F to 1000° F (Murphy: [0017]).  The examiner does not consider it obvious to modify Murphy so that the temperature is significantly lower than that disclosed, especially since a specific range of operation has been established (again, see par. [0017]).
Additionally, although Murphy does not disclose using a camera to detect the water level/volume in the sight glass, such a modification would be obvious in light of the references cited below (see the Conclusion section).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kreil et al. (U.S. Pub. 2015/0300997) and Kuhn (U.S. Pub. 2017/0342812) disclose using a camera to detect a level/volume of water/liquid in a vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852